Case
Case1:19-cv-03157-PAB-STV
     1:19-cv-03157-PAB-STV Document
                           Document23-1
                                    1-1 Filed
                                        Filed11/06/19
                                              03/17/21 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                     Page11of
                                                                           of22




                          EXHIBIT A
Case
Case1:19-cv-03157-PAB-STV
     1:19-cv-03157-PAB-STV Document
                           Document23-1
                                    1-1 Filed
                                        Filed11/06/19
                                              03/17/21 USDC
                                                       USDCColorado
                                                            Colorado Page
                                                                     Page22of
                                                                           of22
